Citation Nr: 1209119	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for scapulothoracic syndrome, with limitation of motion and "snapping scapula."

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978, and from December 1979 to July 1989.

This matter came to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in April 2010.

As noted in the April 2010 Remand, based on a review of the entire evidence on file, it would appear that the Veteran may be arguing that his current psychiatric problems are in some way causally related to his service-connected left shoulder disability.  This was referred to the RO for appropriate action; however, to date has not been addressed.  Thus, again this issue is referred to the RO for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

The Veteran's service-connected left shoulder minor extremity is manifested by limitation of motion, but not productive of limitation of motion at shoulder level, and is not manifested by nonunion or dislocation of the clavicle or scapula.  



CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for scapulothoracic syndrome, with limitation of motion and "snapping scapula" have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5024, 5201, 5203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

A December 2003 VCAA letter was issued to the Veteran which predated the AOJ decision which denied entitlement to an increased rating.  Id.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In April 2010, the Veteran was provided with notice of the types of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, notice per Vazquez was issued to the Veteran in June 2008, thus the Veteran has received proper notice per Vazquez. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the April 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's VA medical records and private medical reports.  In June 2010 and September 2010, VA sent letters to the Veteran requesting that he complete an appropriate release (VA Form 21-4142) pertaining to Health Spectrum Center and Shivayogi C. Annigei; however, the Veteran did not respond with the appropriate releases.  In a November 2010 statement from the Veteran, he indicated that records were unavailable from Cleveland Clinic.  He submitted documentation which reflects that he requested his treatment records from Huron Hospital; however, to date he has not submitted those records in support of his appeal.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim for a higher rating.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains VA examination reports dated in June 2004, December 2008, and September 2010.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issue on appeal.

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran, who is right-handed, has been assigned a 10 percent rating for his scapulothoracic syndrome with limitation of motion and "snapping scapula" (hereinafter left shoulder disability), pursuant to Diagnostic Code 5024, tenosynovitis, which is to be rated pursuant to the limitation of motion criteria for the shoulder.  

In determining the appropriate rating criteria for the Veteran's service-connected left shoulder disability, the Board notes at the outset that there is no diagnostic code directly on point.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disabilities of the shoulder and arm are evaluated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Codes 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Normal range of motion of the shoulder is as follows:  forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint.  

Where arm limitation of motion is limited to 25 degrees from the side, a 30 percent evaluation is assigned for the minor side, under Diagnostic Code 5201.  Limitation of motion midway between the side and shoulder level contemplates a 20 percent evaluation for the minor side, and limitation of motion at shoulder level contemplates a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus, a 20 percent rating is granted when there is malunion, with moderate deformity, for the minor arm; a 20 percent rating is warranted when there is marked deformity of the minor arm.  Also under Diagnostic Code 5202, for recurrent dislocations of the minor arm at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level; a 20 percent rating is granted when there are frequent episodes and guarding of all arm movements for the minor arm.  A 40 percent rating is granted for fibrous union of the minor arm; a 50 percent rating is warranted for nonunion (false flail joint) of the minor arm and a 70 percent rating is warranted for loss of head of (flail shoulder) for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in the minor arm, a 10 percent rating is granted for malunion or nonunion without loose movement and a 20 percent rating is granted for nonunion with loose movement or for dislocation.

The Board notes review of the entirety of the VA outpatient treatment records on file, the private treatment records on file, the VA examination reports of record, and the lay statements of the Veteran.

In consideration of the applicable rating criteria of the shoulder, the Board finds that the objective medical evidence does not support a disability rating in excess of 10 percent for left shoulder disability.  

In consideration of Diagnostic Code 5203, the objective medical evidence of record does not reflect nonunion of the clavicle or scapula with loose movement, and does not reflect dislocation of the clavicle.  While the June 2004 examination report reflects very mild acromioclavicular degeneration with a small impinging spur noted inferiorly from the distal clavicle, nonunion and malunion are not reflected.  A December 2008 VA examination report reflects no episodes of dislocation or subluxation, and no loss of a bone or part of a bone, and no recurrent shoulder dislocations.  Likewise, an x-ray examination of the left shoulder showed unremarkable bony structures with no evidence of recent fracture or dislocation.  On examination in September 2010, there was palpable snapping of the scapula with scapular rotation on the left with mild winging, but the shoulder was stable to anterior and posterior shift.  A December 2009 x-ray examination showed bones were intact and well aligned, with no fracture, subluxation, or dislocation.  Thus, based on such objective findings, the Board finds that a 20 percent disability rating is not warranted for dislocation or nonunion with loose movement.

A 20 percent disability rating is not warranted for a minor extremity pursuant to Diagnostic Code 5201, as the objective evidence does not show limitation of motion at shoulder level.  On examination in June 2004, abduction was to 180 degrees but there was pain at 150 degrees, and forward flexion was to 180 degrees but there was pain at 160 degrees.  On examination in December 2008, abduction was to 150 degrees and flexion was to 160 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  On examination in September 2010, forward extension was from 0 to 120 degrees and abduction was from 0 to 120 degrees.  There was some discomfort and pain at the endpoints but no increased pain, fatigue, weakness, or incoordination with repetitive motion.  Even in consideration of the Veteran's pain, such objective findings do not reflect limitation of motion at shoulder level.  

In light of such clinical observations, the Board finds that the Veteran's left shoulder disability, a minor extremity, manifests no higher than a 10 percent rating under the provisions of 38 C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic Code 5203).  The Veteran is not entitled to an increased rating under any other diagnostic code as he has no ankylosis of the shoulder (Diagnostic Code 5200) or impairment of the humerus to include fibrous union; nonunion of false flail joint; or, loss of head of flail shoulder (Diagnostic Code 5202).

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in contemplation of the 10 percent evaluation.  As detailed, the December 2008 VA examiner stated that there was no additional limitations after repetition of motion, and the September 2010 VA examiner stated that there was no increased pain, fatigue, weakness, or incoordination with repetitive motion.  In consideration of the statements of the Veteran, the Board finds that the currently assigned 10 percent disability rating adequately compensates him for any pain and functional loss.  To the extent that additional functional loss is shown, it does not rise to the level that would enable a finding that the overall disability picture most nearly approximates the next-higher 20-percent evaluation.  In this regard, the objective evidence of record is of greater probative weight than the Veteran's statements.

Finally, the disability does not warrant referral for extra-schedular consideration for any period.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  The September 2010 VA examiner opined that the Veteran would be employable in any job that does not require repetitive overhead activities, and he is a full-time student to become a certified auto mechanic.  Moreover, the Veteran's left shoulder symptomatology is contemplated by the rating schedule.  For these reasons, the Board finds that while the Veteran's disability may have an effect on his professional and personal life, the evidence does not reflect impairment of his earning capacity to warrant an extraschedular rating for the disability at issue herein.  The disability rating assigned squarely contemplates the symptomatology associated with his left shoulder disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the objective evidence does not reflect frequent periods of hospitalization due to his left shoulder disability.  Accordingly, the Board finds that the impairment resulting from the Veteran's left shoulder disability is appropriately compensated by the currently assigned schedular ratings and 38 C.F.R. § 3.321 is inapplicable.


ORDER

Entitlement to an evaluation in excess of 10 percent for scapulothoracic syndrome, with limitation of motion and "snapping scapula" is denied.



REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9.

The evidence of record reflects that the Veteran is in receipt of vocational rehabilitation benefits.  The Veteran's vocational rehabilitation folder must be associated with the claims folder.

Service connection is in effect for left shoulder disability (10 percent disabling), cervical spine disability (10 percent disabling), thoracic spine disability (10 percent disabling), left little finger disability (0 percent disabling), and tinea manus left hand (0 percent disabling).

In the November 2010 Board Remand, it was instructed that the Veteran should be afforded a VA examination to more accurately determine the severity of his service-connected disabilities as well as the impact of those disabilities on his ability to obtain and/or engage in substantially gainful employment.  The orthopedic examiner was requested to specifically comment regarding the severity of the Veteran's service-connected left shoulder disability, arthritis/degenerative disc disease of the cervical and thoracic spines, and residuals of fracture of the left little finger, to include any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner was also requested to discuss factors associated with disability, such as objective indications of pain or pressure on manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with the aforementioned disabilities.  to the extent possible, any additional functional loss or limitation motion attributable to such flare-ups should be described.  Then, the examiner was to offer an opinion as to whether, due solely to the Veteran's service-connected disabilities, he is precluded from all forms of substantially gainful employment.  

In September 2010, the Veteran underwent a VA examination.  Unfortunately, the examiner did not assess, examine, or refer to his service-connected thoracic spine disability, and it is not clear whether his thoracic spine was considered in offering an opinion regarding employability.

Thus, a Remand is required to scheduled the Veteran for another VA examination to assess the severity of his thoracic spine disability, and for the examiner to consider all service-connected disabilities in offering an opinion with regard to employability 

Finally, as detailed in the Introduction, in the April 2010 Remand, the Board referred the issue of entitlement to service connection for an acquired psychiatric disability, claimed as due to service-connected disabilities, for clarification and/or adjudication.  To date, it does not appear that the RO/AMC have acknowledged such inferred claim.  This claim is inextricably intertwined with the TDIU issue on appeal.  More specifically, this matter has not been adjudicated by the RO or AMC, and its resolution may have an impact on the Veteran's claim for TDIU benefits.  Consequently, the Board finds that it must defer any determination as to the claim for TDIU benefits until the RO or AMC has had an opportunity to address the unadjudicated matter.  Harris v. Derwinski, 1 Vet App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should adjudicate the intertwined issue of entitlement to service connection for an acquired psychiatric disability, claimed as due to service-connected disabilities.  

If service connection for an acquired psychiatric disability is denied, the Veteran and his representative should be informed that review on appeal of this matter may only be obtained by filing a timely notice of disagreement and substantive appeal.  

2.  Associate the Veteran's vocational rehabilitation folder with the claims folder.

3.  After completion of the above, schedule the Veteran for a VA orthopedic examination to more accurately determine the severity of his service-connected thoracic spine disability, as well as the impact of his service-connected disabilities (currently cervical spine disability, thoracic spine disability, left shoulder disability, left little finger disability, tinea manus) on his ability to obtain and/or engage in substantially gainful employment.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination, and a copy of all such notifications must be associated with the claims folder.  The Veteran is to be advised that failure to report for a VA examination or examinations without good cause may have an adverse affect on his claims.  

With regard to the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the orthopedic examination, the examiner should specifically comment regarding the severity of the Veteran's service-connected thoracic spine disability, to include any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, incoordination, swelling, and deformity or atrophy or disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain or pressure on manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with the aforementioned disabilities.  To the extent possible, any additional functional loss or limitation of motion attributable to such-flare-ups should be described.  

Following completion of the aforementioned examination, the appropriate examiner should offer an opinion as to whether, due solely to the Veteran's service-connected disabilities, he is precluded from all forms of substantially gainful employment.  A complete rationale for any opinion must be offered.  

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  Moreover, a notation to the effect that this record review has taken place must be included in the examination reports.

4.  Then, readjudicate entitlement to service connection for a TDIU, to include pursuant to 38 C.F.R. § 4.16(b).  Should the benefit on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


